United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-2948
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the Southern
                                        * District of Iowa.
Cesar Torres,                           *
                                        *         [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                         Submitted: February 14, 2002

                              Filed: February 20, 2002
                                   ___________

Before BOWMAN, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                          ___________

PER CURIAM.

      After Cesar Torres pleaded guilty to conspiring to distribute in excess of
500 grams of a mixture or substance containing methamphetamine, in violation of
21 U.S.C. § 846, the district court1 sentenced him to 160 months imprisonment and
5 years supervised release. On appeal, counsel moved to withdraw under Anders v.
California, 386 U.S. 738 (1967), and filed a brief raising arguments that Mr. Torres
received ineffective assistance of counsel; that statements Mr. Torres made to Drug

      1
       The Honorable Charles R. Wolle, United States District Judge for the Southern
District of Iowa.
Enforcement Agency (DEA) agents should not have been used in determining drug
quantity attributable to him at sentencing; that he was pressured by his attorney to
sign the plea agreement; that he was under the impression the agreement provided for
a maximum sentence of 10 years imprisonment and had been entered into under
Federal Rule of Criminal Procedure 11(e)(1)(C); and that the government should have
moved for a downward departure because of the assistance that Mr. Torres had
provided.

       These arguments fail: (1) Mr. Torres’s ineffective-assistance claim is more
appropriately presented in a 28 U.S.C. § 2255 proceeding, see United States v.
Martin, 59 F.3d 767, 771 (8th Cir. 1995); (2) pursuant to a sentencing stipulation
entered into at sentencing, Mr. Torres’s statements to DEA agents were not used to
compute drug quantity; (3) he gave assurances under oath at his plea hearing that he
understood he could receive from 10 years to life imprisonment, that no one had
threatened or forced him to enter a guilty plea, and that he had carefully reviewed the
plea agreement (which did not purport to be an agreement made under
Rule 11(e)(1)(C)), see United States v. Embrey, 250 F.3d 1181, 1183-84 (8th Cir.
2001); and (4) at the sentencing hearing, in exchange for the sentencing stipulation,
he abandoned his earlier complaint that the government had not filed a substantial-
assistance motion, cf. United States v. Nguyen, 46 F.3d 781, 783 (8th Cir. 1995)
(defendant who voluntarily exposes himself to specific sentence may not challenge
that punishment on appeal).

      Finally, following our independent review, see Penson v. Ohio, 488 U.S. 75
(1988), we find no nonfrivolous issues. Accordingly, we affirm and grant counsel’s
motion to withdraw.




                                          -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-